Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT Item1 Name and Address of Company State the full name of your company and the address of its principal office in Canada. Olympus Pacific Minerals Inc. Suite 500, 10 King Street East Toronto, ON M5C 1C3 Item2 Date of Material Change State the date of the material change. May27, 2009 Item3 News Release State the date and method(s) of dissemination of the news release issued under section7.1 of National Instrument51-102. The Press Release was disseminated on May 28, 2009 to The Toronto Stock Exchange and through various other approved public media and filed on EDGAR and SEDAR with the securities commissions of British Columbia, Alberta, Quebec and Ontario. Item4 Summary of Material Change(s) Provide a brief but accurate summary of the nature and substance of the material change. The Company has closed its previously announced non-brokered private placement of 16,216,216 common shares (“Shares”) at a price of US$0.185 per Share for gross proceeds of US$3,000,000. Item5 Full Description of Material Change 5.1 Full Description of Material Change The Company has closed its previously announced non-brokered private placement of 16,216,216Shares at a price of US$0.185 per Share for gross proceeds of US$3,000,000 (the “Offering”). All Shares issued in the Offering have a hold period in Canada of four months expiring September28, 2009. The net proceeds from the Offering are intended to be used to undertake the mine development necessary to increase production on the Company’s Bong Mieu gold project in Vietnam. 5.2 Disclosure for Restructuring Transactions n/a Item6 Reliance on subsection7.1(2) or (3) of National Instrument51-102 If this Report is being filed on a confidential basis in reliance on subsection7.1(2) or (3) of National Instrument51-102, state the reasons for that reliance. n/a Item7 Omitted Information State whether any information has been omitted on the basis that it is confidential information. n/a Item8 Executive Officer Give the name and business telephone number of an executive officer of your company who is knowledgeable about the material change and the Report, or the name of an officer through whom such executive officer may be contacted. David A. Seton, Chairman & CEO Tel: 416-572-2525 Item9 Date of Report June 1, 2009
